Title: To George Washington from Henry Knox, 14 May 1794
From: Knox, Henry
To: Washington, George


               
                  sir
                  14 May 1794
               
               I have the honor to submit to your consideration the draft of a letter to the Governor of Georgia modified according to the ideas suggested by the secretary of the treasury. It appears that the secretary of state is against the employment of regular troops, or of the Militia excepting in the cases pointed out by a law of Congress.  I have the honor to be with great respect Your humble Servt
               
                  H. Knox
               
            